DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  REAL TIME RESOLUTIONS, INC.,
                           Appellant,

                                    v.

        NORMAN G. BERUBE a/k/a NORMAN BERUBE, et al.,
                         Appellees.

                              No. 4D22-357

                              [July 14, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No.
CACE19001138.

  Loretta Comiskey O'Keeffe and Patti W. Halloran of Gibbons | Neuman,
Tampa, for appellant.

  Michael Farrar, Doral, for appellee Asset Recovery Inc.

PER CURIAM.

  Affirmed.

GERBER, LEVINE and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.